Exhibit 10.3

AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

This Amended and Restated Employment Agreement (this “Agreement”) is made and
entered into between Mark L. Graham (“Graham”) and Farmers National Bank of
Canfield, its affiliates and subsidiaries (the “Bank”) effective as of the date
set forth below, and amends, restates and supersedes the prior Employment
Agreement (“Prior Agreement”) between the parties. In consideration of the
mutual covenants herein, Graham and the Bank hereby agree to amend and restate
the Prior Agreement as follows:

1. Job Title and Duties. Graham will continue to be employed as the Senior Vice
President and Chief Credit Officer of the Bank and will report directly to the
Chief Executive Officer of the Bank. Graham will timely, faithfully and
diligently perform all such duties as are customarily associated with and
incidental to the employment of a Chief Credit Officer within the banking
industry, including all specific duties which may be assigned to Graham from
time to time by the Bank. Graham understands and agrees that Graham will have no
authority, express or implied, to perform any acts on behalf of the Bank, except
as specifically outlined in this Agreement. Graham will not engage in any
activity inconsistent with Graham’s duties and/or the business objectives of the
Bank. Graham will refrain from conduct or practices harmful to the Bank’s good
will, business reputation, patents, trademarks and service marks.

2. Compensation. Graham will be paid a base salary of U.S. $142,764.48 per
annum, payable in twenty-four (24) bi-monthly installments of $5,948.52 each,
less applicable tax withholdings and benefit deductions. Graham’s base salary
will be reviewed on an annual basis, consistent with the Bank’s normal
compensation review practices for executive employees. Graham will also be
eligible to participate in the Cash Incentive Plan, according to the same terms
and conditions applicable to all other executive employees of the Bank.

3. Term. The term of Graham’s employment under this Agreement commenced on
October 1, 2008 and was most recently extended for a renewal term of thirty-six
(36) months ending on September 30, 2014, unless earlier terminated in
accordance with any of the provisions of Paragraph 12 of this Agreement. The
term of this Agreement shall automatically be renewed in 36-month increments,
unless written notice of termination is provided by either party at least 90
days prior to the expiration of the term or any renewal term.

4. Compliance with Bank Policies. Graham acknowledges receipt of the Bank’s
Associate Handbook and Code of Business Conduct and Ethics. Graham understands
and agrees to be bound by all rules and regulations contained therein, as well
as all other written policies, rules and regulations which may be established by
the Bank from time to time.

5. Benefit Plans. While employed by the Bank, Graham will be eligible to
participate in all such benefit plans (including, without limitation, medical
and dental plans, disability and life insurance, and 401(k) plans) according to
the same terms and conditions as all other executive employees of the Bank. The
Bank reserves the right to modify, amend or terminate all or part of its
employee benefit plans at any time. If such a change occurs, Graham will receive
notice of the change and an explanation of how the change will affect Graham’s
benefit coverage.



--------------------------------------------------------------------------------

6. Paid Time Off Benefits. Graham will be eligible for paid time off (“PTO”)
benefits in the amount of twenty-six (26) days per year, which may be taken in
accordance with the same terms and conditions as other executive employees of
the Bank. There will be no carryover of unused PTO time from year-to-year.
Graham will be paid for any accrued but unused PTO remaining at the termination
of Graham’s employment, unless Graham’s employment is terminated “for cause,” as
defined in Paragraph 12 (B) of this Agreement.

7. Expense Reimbursement. Graham will receive prompt reimbursement for all
reasonable and necessary expenses incurred in the performance of Graham’s duties
as Chief Credit Officer, including mileage, airfare, and reasonable meal and
hotel expenses incurred while traveling on business to locations other than the
Bank’s headquarters in Canfield, Ohio. All such expenses must be documented and
accounted for in accordance with the Bank’s reimbursement policies and
procedures.

8. Indemnification. To the fullest extent permitted under the applicable laws of
the State of Ohio and federal banking laws, the Bank will indemnify and hold
Graham harmless from any and all expenses, judgments, fines, penalties, and
amounts paid in settlement as a result of Graham’s service to, or actions (other
than actions which are determined by a court of competent jurisdiction to be
made without business judgment or outside the scope of Graham’s employment) on
behalf of, the Bank.

9. Stock Option Plan. As an officer of the Bank, Graham will be eligible to
participate in that certain 1999 Stock Option Plan of Farmers National Banc
Corp., the parent of the Bank (the “Company”), as amended, and as the same may
be further amended, modified, or restated from time to time, and any successor
plan, pursuant to which Graham may receive compensation in an amount determined
by the Company in its discretion.

10. Confidential Information. Graham acknowledges and agrees that Graham will
not, while employed by the Bank and at all times thereafter, directly or
indirectly communicate or divulge any Confidential Information relating to the
Bank to any other person or business entity. For purposes of this Agreement,
“Confidential Information” shall refer to any proprietary information relating
to the conduct of the business of the Bank, including the Bank’s unique business
methods and compilations of information that has caused or continues to cause
the Bank to enjoy a competitive advantage over companies engaged in the same or
a similar business, including but not limited to the Bank’s methods of
operations, customer relations, customer lists, contacts, confidential price
policies and confidential price characteristics, lists of employees, vendors and
suppliers, confidential information relating to marketing plans, quotations and
contracts, order processing, procedures, purchasing and pricing methods and
procedures, supplies, personnel information, financial data, future business
plans, and the like.

All records, files, plans, documents and the like relating to the business of
the Bank, including but not limited to Confidential Information which Graham has
or will prepare, use or come into contact with shall remain the sole property of
the Bank, shall not be copied without written permission, and shall be returned
immediately to the Bank upon termination of Graham’s employment with the Bank,
or at the Bank’s request at any time. Further, Graham will not directly or
indirectly use or disclose to any other person or business entity the Bank’s
secret

 

-2-



--------------------------------------------------------------------------------

or Confidential Information without the prior written consent of an officer of
the Bank. Graham further agrees to take all reasonable precautions to protect
against the negligent or inadvertent disclosure of the Bank’s secret or
Confidential Information to any other person or business entity. If Graham does
improperly use or disclose any secret or Confidential Information, Graham
understands that Graham’s employment will be subject to termination. Graham also
recognizes that all writings, illustrations, drawings and other similar
materials that embody or otherwise contain Confidential Information which Graham
may produce or which may be given to Graham in connection with Graham’s
employment, are the property of the Bank and it shall be Graham’s obligation to
deliver the same to the Bank upon request, and upon termination of Graham’s
employment with the Bank for any reason.

11. Intellectual Property Rights. Graham acknowledges and agrees that any
procedure, design feature, schematic, invention, improvement, development,
discovery, know how, concept, idea or the like (whether or not patentable,
registrable, under copyright or trademark laws, or otherwise protectable under
similar laws) that Graham may conceive of, suggest, make, invent, develop or
implement during the course of Graham’s employment with the Bank (whether
individually or jointly with any other person), relating in any way to the
business of the Bank, and all physical embodiments and manifestations thereof,
and all patent rights, copyrights, trademarks (or application therefore) and
similar protections therein (all of which consists of “Work Product”), shall be
the sole, exclusive and absolute property of the Bank. All such Work Product
shall be deemed to be works for hire and, further, Graham hereby assigns to the
Bank all rights, title and interest in, to and under such Work Product,
including but not limited to, the right to obtain such patents, copyright
registrations, trademark registrations or similar protections as the Bank may
desire to obtain. Graham will immediately disclose all Work Product to the Bank
and agrees, at any time upon the Bank’s request and without additional
compensation, to execute any documents and to otherwise cooperate with the Bank
respecting the perfection of its rights, title and interest in, to and under
such Work Product, and in any litigation or other controversy in connection
therewith, all reasonable expenses incident thereto to be borne by the Bank.

12. Termination of the Employment Relationship.

A. “Without Cause” Either party may terminate Graham’s employment “without
cause” at any time and for any reason, provided that 30 days’ advance written
notice is provided to the other party.

B. “For Cause” The Bank may terminate Graham’s employment without advance notice
“for cause,” which shall mean the occurrence of any one of the following events:
(i) Graham’s commission of any intentional, reckless, or grossly negligent act
which may result in material injury to the good will, business or business
reputation of the Bank; (ii) Graham’s participation in any fraud, dishonesty,
theft, conviction of a crime, or unethical business conduct; (iii) Graham’s
violation of any of the covenants of this Agreement or any written policy, rule
or regulation of the Bank; or (iv) Graham’s failure to adequately perform
Graham’s job duties or to follow lawful and ethical directions provided to
Graham, which failure has not been cured in all material respects within twenty
(20) days after receiving notice of such failure from the Bank.

 

-3-



--------------------------------------------------------------------------------

C. “Good Reason” Graham may terminate Graham’s employment with fourteen
(14) days advance written notice for “good reason,” which shall mean the
occurrence of any one of the following events: (i) a material diminution of the
duties, authority or responsibilities of Graham’s position; (ii) a reduction in
Graham’s base salary of more than 20% of the annual rate set forth in Paragraph
2 of this Agreement; (iii) any change in Graham’s principal place of work which
would increase Graham’s commute by fifty (50) miles or more from Graham’s
current principal place of work; or (iv) a material breach by the Bank of its
obligations under this Agreement, which failure has not been cured in all
material respects within twenty (20) days after receiving written notice of such
failures from Graham.

D. “Change in Control” Graham may terminate Graham’s employment upon a “change
in control” of the Bank, which will be deemed to have occurred if: (i) any
person (as defined in the securities laws) becomes a direct or indirect
beneficial owner of securities of the Bank representing 20% or more of the
combined voting power of the Bank’s then outstanding securities; or (ii) the
Bank is merged or consolidated with another entity, and as a result of such
merger or consolidation, less than 75% of the outstanding voting securities of
the surviving or resulting entity shall be owned in the aggregate by the former
shareholders of the Bank; or (iii) during any two (2) consecutive years during
the term of this Agreement, individuals who at the beginning of such period
constitute the Board, cease for any reason to constitute at least a majority
thereof, unless the election of each director who is not a director at the
beginning of such period has been approved in advance by directors representing
at least two-thirds of the directors at the beginning of the period. A “change
in control” will only be deemed to have occurred if one of the three
above-listed scenarios occurs and, as a result thereof, Graham is not offered a
position that is substantially similar to Graham’s position as Chief Credit
Officer of the Bank, in terms of duties, responsibilities, pay and benefits.

E. “Disability” Graham’s employment with the Bank will automatically terminate
if Graham becomes Totally and Permanently Disabled. For purposes of this
Agreement, Graham will be deemed to be “Totally and Permanently Disabled” if
Graham is, in the opinion of a majority of the directors of the Bank, unable to
fulfill the responsibilities specified in this Agreement on behalf of the Bank
on a full-time basis for a period of one hundred twenty (120) consecutive days
as a result of a complete and irremediable physical or mental incapacity caused
by disease or bodily injury. In the event of any disagreement as to whether
Graham suffers from a complete and irremediable mental or physical incapacity,
Graham shall be examined by a physician selected by the mutual agreement of
Graham and a majority of the Bank’s board of directors and the determination of
such physician will be final and binding on all parties.

F. “Death” Graham’s employment will terminate upon Graham’s death.

13. Severance Pay.

A. Following the termination of Graham’s employment by the Bank “without cause,”
by Graham for “good reason,” or due to a “change in control” as defined in
Paragraph 12(A), (C) and (D) above, Graham will receive (i) a lump sum payment
payable within thirty (30) days of termination equal to any unused PTO,
(ii) seventy-two (72) bi-monthly severance installment payments equal to the
greater of (A) $5,948.52 each, or (B) 1/24 of Graham’s highest annual

 

-4-



--------------------------------------------------------------------------------

salary in effect within twelve (12) months of Graham’s termination, less
appropriate withholding (the “Severance Payments”), and (iii) participation in
the Cash Incentive Plan or any other similar program then in effect on a
pro-rata basis for the portion of the incentive period preceding termination.

B. Severance Payments will commence within sixty (60) days following Graham’s
termination of employment; provided, however, that if this sixty (60) day period
begins in one taxable year of Graham and ends in another taxable year of Graham,
Severance Payments will not commence until the second taxable year.

C. The provision of Severance Payments will be contingent upon Graham’s
execution of a general release and waiver agreement in a form that is reasonably
satisfactory to the Bank before Severance Payments are to commence.

D. Graham will not be entitled to any Severance Payments if Graham’s employment
is terminated by the Bank “for cause,” by Graham “without cause,” or due to
“disability” or “death,” as defined in Paragraph 12(A), (B), (E) and (F) above;
however, upon Graham’s termination for disability or death Graham or Graham’s
estate will be entitled to receive a lump sum payment for any unused PTO and
participation in the Cash Incentive Plan or any other similar program then in
effect on a pro-rata basis for the portion of the incentive period preceding
termination.

E. In the event that Graham holds a Board position at the time of termination,
then Graham shall immediately resign from that position.

14. Post-Employment Restrictions.

A. Definition of “the Business”. The Business of the Bank includes, but is not
limited to, the business of providing financial, banking, insurance, investment,
personal and commercial lending, internet cash management and other similar
services to individuals and companies.

B. Non-Competition. Following the termination of employment by Graham or the
Bank for any reason whatsoever, Graham will not, for a period of twelve
(12) consecutive months after the date of termination, directly or indirectly,
as owner, partner, joint venturer, stockholder (excluding the ownership of
publicly-traded securities where such ownership does not exceed 1% of such
securities outstanding), employee, officer, director, agent, principal, trustee
or any other business capacity whatsoever, engage in, become financially
interested in, become employed by, render any consulting or business advice with
respect to, or have any other connection with, any person or business entity
engaged in the same Business as the Bank in any county where the Bank maintains
a branch or loan production office at the time of termination of Graham’s
employment. The provisions of this Paragraph 14(B) will not apply in the event
that the Bank terminates Graham’s employment at the end of the initial term or
any renewal term, in accordance with the provisions of Paragraph 3 of this
Agreement.

C. Non-Solicitation Customers. Following the termination of Graham’s employment
by Graham or the Bank for any reason whatsoever, Graham will not, for a period
of twelve (12)

 

-5-



--------------------------------------------------------------------------------

consecutive months after the date of termination, directly or indirectly solicit
business from any customers, clients or business patrons of the Bank who were
customers, clients or business patrons of the Bank at the time of termination of
Graham’s employment.

D. Non-Solicitation of Employees. Following the termination of Graham’s
employment by Graham or the Bank for any reason whatsoever, Graham will not, for
a period of twenty-four (24) consecutive months after the date of termination,
directly or indirectly employ or attempt to employ or solicit for employment any
other individual who is employed by the Bank at the time of termination of
Graham’s employment.

15. No Waiver. The failure of the Bank to enforce any provision of this
Agreement shall not be construed as a waiver of such provision or of the right
of the Bank thereafter to enforce any other provision of this Agreement.

16. No Third-Party Obligations. Graham warrants and represents to the Bank that
Graham is not a party to any agreement or understanding with any third party
which would preclude or prevent Graham from legally performing any of Graham’s
obligations under this Agreement.

17. Assignability. This Agreement is not assignable by either party without the
prior written consent of the other, except that the Bank may assign this
Agreement without prior written consent to any purchaser, assignee of, or
successor to substantially all of the business or assets of the Bank, or any
direct or indirect subsidiary or affiliate of the Bank.

18. Arbitration. Except as set forth in Paragraph 19 of this Agreement, any
controversy or dispute which arises in connection with the validity,
construction, application, enforcement or breach of this Agreement shall be
submitted to final and binding arbitration pursuant to the commercial
arbitration rules of the American Arbitration Association (the “AAA”). The fees
and costs of arbitration (other than attorney fees and costs) shall be borne
equally by the parties. A neutral arbitrator shall be jointly chosen by the
parties from a list of arbitrators provided by the AAA, and any arbitration
under this Paragraph 18 shall take place in the Cleveland, Ohio office of the
AAA. Judgment upon an award rendered by an arbitrator under this Paragraph 18
may be entered in any court of competent jurisdiction.

19. Injunctive Relief and Other Remedies. Graham recognizes and understands that
the Bank may not have an adequate remedy at law for the breach or threatened
breach by Graham of the confidentiality, intellectual property and
post-employment restrictions set forth in this Agreement and Graham agrees that
in the event of any such breach, the Bank may, in addition to the other remedies
which may be available to it, file a suit to enjoin Graham from violation and
breach of this Agreement. In the event the Bank obtains a permanent injunction
against Graham after notice and the opportunity to appear, Graham will be liable
to pay all costs, including reasonable attorneys’ fees, which the Bank may incur
in enforcing, to any extent, the provisions of this Agreement, whether or not
litigation is actually commenced and including litigation of any appeal taken or
defended by the Bank in any action to enforce this Agreement and which affirms
and/or results in a permanent injunction. Any proceedings brought to enforce
Paragraphs 10, 11 or 14 this Agreement shall be brought in the courts of
Mahoning County, Ohio and

 

-6-



--------------------------------------------------------------------------------

Graham expressly waives any objection or defense relating to jurisdiction or
forum non-conveniens or similar doctrine or theory. Graham acknowledges and
agrees that the remedy at law for any breach of Paragraphs 10, 11 or 14 of this
Agreement will be inadequate, and that the Bank shall be entitled to injunctive
relief without bond. Such injunctive relief shall not be exclusive, but shall be
in addition to any other rights or remedies which the Bank may have for any such
breach. In addition to the injunctive remedies described herein, Graham
acknowledges and agrees that in the event of a final judicial determination
against Graham with respect to an actual or threatened breach by Graham of
Paragraphs 10, 11 or 14 of this Agreement, the Bank shall be entitled to
withhold any remaining Severance Payments payable under Paragraph 13 of this
Agreement.

20. Choice of Law. It is understood that the provisions of this Agreement shall
be governed by and construed in accordance with the laws of the State of Ohio
without giving effect to the principles of conflict of laws.

21. Severability. It is understood that the provisions of this Agreement are
severable and independent. In the event any of the provisions or parts hereof
shall be held to be invalid or unenforceable, all other provisions shall remain
in full force and effect. In the event a court should determine not to enforce a
covenant as written due to overbreadth, the parties specifically agree that said
covenant shall be enforced to the maximum extent as allowed by law, whether said
restrictions are in time, territory or scope of prohibited activities.

22. Legal Reformation. It is understood and agreed that, should any term of this
Agreement cause the Bank or its successor to be in violation of any applicable
securities law, rule or regulation, or any amendment thereto, then the parties
will cooperate in good faith to amend the terms of this Agreement as may be
required to comply with such securities laws, rules or regulations.

23. Notice. All written communications provided for in this Agreement shall be
deemed to have been duly served when delivered by U.S. registered mail, return
receipt requested, postage prepaid, to the following addresses:

Mark L. Graham

335 Sleepy Hollow Drive

Canfield, Ohio 44406

Farmers National Bank of Canfield

20 South Broad Street

Canfield, Ohio 44406

Attn: John S. Gulas

24. Complete Agreement. This Agreement contains the complete understanding of
the parties, and supersedes any previous agreements, including the Prior
Agreement. Any modifications, amendments or other changes must be in writing and
signed by the parties.

 

-7-



--------------------------------------------------------------------------------

25. Full Understanding and Consent. Graham hereby represents that, prior to
signing this Agreement, Graham has read, fully understands and voluntarily
agrees to the terms and conditions stated above, that Graham was not coerced
into signing this Agreement, that Graham was not under duress at the time Graham
signed this Agreement, and that prior to signing this Agreement, Graham had
adequate time to consider and discuss its terms with an attorney of Graham’s
choice.

26. Compliance with Section 409A of the Code. For purposes of complying with the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended
(“Section 409A”):

A. This Agreement is intended, and shall be construed and interpreted, to comply
with Section 409A and if necessary, any provision shall be held null and void to
the extent such provision (or part thereof) fails to comply with Section 409A.
For purposes of Section 409A, any reference to Graham’s termination shall mean
Graham’s “separation from service” (as such term is defined in Section 409A) and
each payment of compensation under the Agreement shall be treated as a separate
payment of compensation. Any amounts payable solely on account of an involuntary
termination shall be excludible from the requirements of Section 409A, either as
separation pay or as short-term deferrals to the maximum possible extent.
Nothing herein shall be construed as the guarantee of any particular tax
treatment to Graham, and none of the Bank, its Board of Directors or any
affiliates or subsidiary shall have any liability to Graham arising from any
failure to comply with the requirements of Section 409A.

B. Notwithstanding anything in this Agreement to the contrary, in the event that
Graham is a “specified employee” (as defined in Section 409A) of the Bank or any
of its affiliates, as determined pursuant to the Bank’s or affiliate’s policy
for identifying specified employees, on the date of Graham’s termination of
employment and Graham is entitled to a payment and/or a benefit under this
Agreement that is required to be delayed pursuant to Section 409A, then such
payment or benefit, as applicable, shall not be paid or provided (or begin to be
paid or provided) until the first day of the seventh month following the date of
Graham’s termination of employment (or, if earlier, the date of Graham’s death).
The first payment that can be made to Graham following such period shall include
the cumulative amount of any payments or benefits that could not be paid or
provided during such period due to the application of Section 409A.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date(s) set forth below.

 

Mark L. Graham    

FARMERS NATIONAL BANK OF CANFIELD

/s/ Mark L. Graham     By:   /s/ John S. Gulas Signature     Its:  

President and Chief Executive Officer

January 4, 2012

   

January 4, 2012

Date of Signature     Date of Signature

 

-8-